Title: To Thomas Jefferson from Lister Asquith, 28 September 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 28 Sep. 1785. “I am now convinced of the Villiany of the People we have here to deal with and beg in the name of God your protection and assistance.” After believing that Picrel had engaged a lawyer and paid him, they now find that the lawyer demands twelve guineas to take the case, and that “Picrel has deceived us the whole time and had a design himself on the Vessel. As we are well informed that he says he will buy her.” They have written to Brest to learn whether the lawyer will proceed with the suit, though they have only three guineas left.
